The opinion of the court was filed
Per Curiam.
This .case is controlled by the Act of 10th April 1826, P. L. 301. The ninth section thereof was designed to fully protect the canal and all the waters thereof against all persons attempting to use the same for private purposes. Hence it declared no such right could be created otherwise than by permission in writing. In creating a public highway the legislature intended that the rights of the public to its use and enjoyment should not be subjected to the uncertainty, of parol testimony. It is not pretended that the plaintiff in error acquired any right in the only form prescribed by the Act of Assembly for vesting the same in him. The court was therefore right in giving the jury binding instructions to find against him.
Judgment affirmed.